Citation Nr: 1448364	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for a lumbar spine disability (claimed as residuals of back injury).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for degenerative disc disease of the lumbar spine with osteoarthritis and right hemilaminectomy and discectomy (claimed as back injury residuals).  

The Board notes that a December 1971 rating decision denied the Veteran's original claims of entitlement to service connection for back injury residuals because there was no evidence of a current back condition.  Subsequently, in April 2009, a November 1970 Medical Condition - Physical Profile Record noting "previous fracture of back" was associated with the claims file that had not previously been of record.  Under 38 C.F.R. § 3.156(c), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. . . Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name."  Therefore, as service department records relating to the claimed disability were associated with the claims file after the issuance of the December 1971 rating decision, the Veteran's claim for a lumbar spine disability relates back to the time of his original claim that was denied by way of the December 1971 rating decision.

The Veteran testified before the undersigned a Board hearing in August 2014; a copy of the transcript has been associated with the electronic claims file.  

This appeal was processed using the VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran essentially contends that he has a lumbar spine disability after slipping on ice on a sidewalk and injuring his back in service.  He states he stayed in the hospital for two weeks after the accident, and has had continuous pain since service.  See August 2014 hearing transcript. 

First, there may be outstanding service treatment records.  While the Veteran served at Fort Dix through June 1970 according to his personnel records, and there are notations of treatment at Fort Dix in his service treatment record Health Record - Abstract of Service, these records do not specify what the treatment was for.  The Veteran contends that he was treated at Walson Army Hospital at Fort Dix in November 1969 for his back.  VA should attempt to secure these records upon remand.  

Next, the Veteran stated at his hearing that he was treated at the VAMC in New Haven in 1971.  While there is one VA examination in the file from that time period, the VAMC should be contacted to see if there are any further outstanding archived medical records.  

Third, VA should obtain authorization for and request any outstanding private treatment records regarding the Veteran's back surgeries that took place in 1989/1990 and 1992, as they have not yet been associated with the claims.  Also in May 2008 the Veteran submitted a copy of the authorization he gave to the Social Security administration to obtain records from Dr. D.K. of Waterbury, Connecticut and Dr. F. (now retired) of St. Mary's hospital.  There is no indication that VA sought to obtain these records, and should attempt to do so on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Also, the Veteran indicated that received workers compensation for his back.  He should be contacted to see if he will authorize release of these records.  

Finally, service treatment records show that in July 1971 the Veteran complained of back pain.  In April 2009, the Veteran received a VA examination for compensation and pension purposes to assess the nature and etiology of his lumbar spine disability.  A July 1970 service treatment record showed an impression of Post Traumatic Reparative Damage of l-1 with otherwise normal LS-Spine, but there was also a notation of treatment for the back the prior December.  The examiner opined that the Veteran's back condition was not caused by or a result of the Veteran's military service based on the Veteran's history and physical examination and claims file and while noting the July 1970 records stated there was a healed injury that there was "no telling" when it occurred and that there were no records in the SMRS available that showed the Veteran was ever treated for back injury or had a back complaint.  However, as noted above, treatment of the back in December 1969 was noted, as well as July 1971 service treatment records showing that the Veteran had complained of back pain.  There is also a Medical Condition Physical Profile Record from November 1970 noting previous fracture of back and stating the Veteran was medically qualified for limited duty and needed to report to a medical facility for further evaluation or treatment.  Therefore, this examination cannot be considered adequate as the examiner did not consider these pieces of medical evidence, and the Veteran should be afforded a new orthopedic examination should that takes into consideration that above evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding service treatment records, from the appropriate repository, for the Veteran's claimed November/December 1969 injury specifically to include records from Fort Dix/Walson Army Hospital from service entrance in October 1969 through June 1970.

2.  Contact the VAMC New Haven for any outstanding treatment records from 1971.  

3.  Contact the Veteran and request that he provide medical authorizations for the release of medical records from his prior 1989/1990 and 1992 back surgeries; Dr. D.K. of Waterbury Connecticut and Dr. F. of St. Mary's Hospital; and the authorization of release of medical information pertaining to the worker's compensation records, and authorization for any other relevant records that are not already of record.  If the Veteran provides the necessary authorizations, a request for the private physicians' records, the Veteran's worker's compensation records, and any other identified records should be made.

If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure them or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  After completing the above, schedule the Veteran for an examination to determine the nature and etiology of the Veteran's lumbar spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed.  

After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's lumbar spine disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, attention is invited to:

a.  The July 1970 service medical record with a notation of treatment for the back the prior December;

b.  Medical Condition Physical Profile Record from November 1970 noting previous fracture of back;

c.  July 1971 service treatment records showing that the Veteran had complained of back pain.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



